Title: Burwell Bassett to James Monroe, 6 March 1814
From: Bassett, Burwell
To: Monroe, James


        
          Dear Sir
          Williamsburg March 6. 1814
        
        I was peculiarly anxious to have communicated freely with you before I left Washington relative to the situation of our lower country. But I was hurried from Washington so as to deprive me of the opportunity of calling. Permit me now to call your attention to that subject. The situation of the Northern neck is familiar to you that of the other necks namely Gloucester and Hampton is simular. That of Gloucester made more exposed by the waters of Mobjack Bay runing into the neck in several derictions dividing the country into many tongues of land. The Enemy have found that their best harbor is off new point comfort which brings them in full view of York distance about 20 milles which may be rowed in two hours as I have tested myself by going down in a barge to that point and rowing up. The goodness of the harbor promisses the continuance of the enimy at that point. Their want of provision if no other object induced them would lead to the plunder of our shores and you I suppose sir are satisfied that there is another plunder of no small temtation to the enimy to wit our blacks. As commandant of this Regement I have out a gard of fifty men at York. In the face of a 74 you will say how inadiquate yet what can a regement do more which with little more than 200 rank & file has furnished two companies for a six months tour and have the prospect before them of the year round could the President see our situation I feel confident that he would do something for us. What makes us weeker is that our small regement is sctered on a line of 40 miles. Shurely it will not be said to us we are not worth defending. This brings to my view a suggestion I have often heard that York offered one of the facilities of approach to Richmond by Runing up to the Brick house from whence it is only 42 miles to Richmond a march of 24 hours. Say it will require 12 hours only to procure an express for him to ride to Richmond and the governor to give his orders. Then would only 12 hours remain to collect a force for

Richmonds defence. Look where it is to come from above and with a longer march before them than the enimy would have. The town distroyed hope must rest on the hazzard of retreat. The enimy would probably leave in their rear the James City Regt. of 250 part of the New Kent Reg. say to the same number would give 500 men to disturb their retreat. The enimy commanding the river you could get no aid from the north of York river some partial aid might be had from King William. To the success of such a design it is admited that boldness and rapidity are essential but to the officer seeking military fame some hazzard would be incitement. To me it appears that the officer who would plan the attack distroy the town and then surrender the force would gain military fame and certainly governmental countenance. It might embarrass my object by entering into a more particular view of this movement it is for me to shew only that our position is the more important as it might be used as a thoroughfare for attack elsewhere and that as we were defended our neighbors above us were secure. We find argument in the acts of the government itself. If wise to lay an embargo to prevent our provisions from falling into the hands of the enimy is it not more correct to guard those shores from which the enimy might feed them selves. To prevent their wartering would be an object worth the employment of Regts and more especially in summer when it so soon spoils. The effect you know would be to require a refit every two or three months which must be gone for to Hallifax or Bermuda. This is the cause that the adams & the Erie are at sea and the Constellation was near geting out and from that cause our winter has been little disturbed. I would not have it understood that I complained of the Embargo but there are men in this region of country who will rejoice at every act or accident which will enable them to say that the comvernment [sic] has commited this fault or are guilty of this omission and where the object is condemnation it will be immetarial which way so the government can be made in fault. To return then to the argument it is that the stress on the enimy will more than compensate the expense of the force requisite to guard these shores. Do not understand me as making these arguments to prove that York should be particularly defended or even the particular neck which I inhabit. That poor town before hardly an object of plunder is now less so as one third of it is laid in ashes by an accidental fire. But York town is the most appropriate point on York river for any military purposes. It is too the most convenient point from which to aid the opposite side. It seems proper tho I may be tedious to present some project it would be that 1000 men under the command of a Col. subject to the orders of the commanding general at Norfolk be appropriated to these necks.
        Of this force I would place 6 or 700 on the south side of the river and 3 or 400 on the north. The southern portion to be station at Hampton &

Yourk at the latter of which I would have a battery of four heavy guns say 24s. or 32s, The northern portion should be charged with the defence of Gloucester & Mathews. The advantage of unity of command would be the facility of cooperation and of information. The last object being most attainable at York by the Gloucester shore. You will ask I fear Sir why this communication is made to you rather than to the war department. I will candidly say that I expect more confidence will be placed in my statements by you than by that department where I am not known and moreover I have been in the way to see that so many applications are made to that department which ought not and cannot be granted that I fear they would be disposed to give but a slight reading to any communication like the present. The department of war would expect but little fame from a point where only one regement of Militia was asked for, but it should not be forgoten that on it will fall the blame if what can be so easily defended is suffered to be lost for the want of a force so attainable. In two out of three of our sea board districts the Feds have gaind. a majority its hope by the Republicans that it is but momentary but it will not be so if there be the appearance of the governmint neglecting us. If then it be desirable that Republicanism be maintained it is important that they do something for this section of the country to you as a long tried champion in that cause we submit our claim and hope that with the President you will urge the reasonableness of what is here asked it is certainly far less than we think ourselves intitled to and less than we should get under any President who was not a Virginian such delicasy we can appreciate but intreat it may not be carried to the extent of our distruction. It may be proper here to add that some water defence would be most desirable a few good barges such as could meet those of the British or if the government would rather furnish such as they have now at Washing I think they might be mann from this lower country where there are many warter men or two barges equal to a British launch might be built on good terms and proper carronades be had from the foundery at Richmond. I must beg sir that in scaning this project that it be not reject from any supposed difficulties without suggesting them to us. Permit me to anticipate one that the small force alloted to York would be insufficient to protect itself and the guns proposed to be station there. I will venture my life that a position may be taken at York were 3 or 400 men would either effectually defend themselves or distroy in their fall a great portion of the enimy. You will remember that it is only for a time or against surprize that they would be required to act as before a seige could be formed a force from without would relieve them. Other objections cannot be anticipated. I omited in the set out to state that the Barges are frequently in our river and have been so occasionally for a month passed. You are apprised that whilst I was at washington my whole rigement was called out and the call approved by the

Executive. Their communications with me left to my discression the continuance. The ruin which it would bring on the inhabitants induced the discharge of the Regt. in part. For as a farmer you know that to take men off at this season is to bring famine on them next year. With this fact before them a council of the Regt: was equally divided on the question whether the whole Regt. should be kept in service. This of itself should convince all at a distance of the eminence of our danger. I would ask of you to give us your aid with the President shew this if you think proper and you may make any other use of it you please. You may also assure the President that these opinions are common to the whole of this section of Country. I would name particular Persons such as chancellor Nelson Judge Semple and Mr Joseph Cabbele & Robert Saunders. The opinions of the oposition are evinced in the act of Major Corbin in calling out the whole Regt. and thinking it ought to be kept out. Thus all parties unite which is demonstration of the correctness of the position. I ought not to omit that the Virginia Executive in sanctioning this call shew a concurrence with us in opinion and their not giving us aid must be the result of not having it in their power.
        Pardon this trouble it is for our country that it is imposed. With sincere esteem & friendship your obt. ser
        
          Burwell Bassett
        
      